 



Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into this 7th day of June, 2006, by and between NEWPARK RESOURCES, INC.,
a Delaware corporation (the “Company”), and PAUL L. HOWES (the “Executive”) with
reference to the following facts:
     A. On March 22, 2006, the Company and the Executive entered into an
Employment Agreement (the “Agreement”), pursuant to which the Company employed
the Executive as its Chief Executive Officer.
     B. The parties desire to add a definition to the Agreement in lieu of
incorporating that definition by reference to the Company’s 2003 Executive
Incentive Plan (the “EICP”).
     NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. To Delete Reference. Section 2.7 of the Agreement is hereby amended by
deleting the parenthetical phrase “(as is defined in the EICP and any amendments
thereto),” which appears in the second and third lines of that Section.
     2. To Add Definition. Section 3.10 of the Agreement is hereby amended by
adding thereto the following, as subsection (d):
          (d) “Change in Control”
     (1) A Change in Control shall be deemed to have occurred if (A) a Takeover
Transaction (as defined in paragraph (2) of this Section 3.10) occurs; or
(B) any election of directors of the Company takes place (whether by the
directors then in office or by the stockholders at a meeting or by written
consent) and a majority of the directors in office following such election are
individuals who were not nominated by a vote of two-thirds of the members of the
Board of Directors, or, if the Company had a nominating committee at such time,
its nominating committee, immediately preceding such election; or (C) the
Company effectuates a complete liquidation or a sale or disposition of all or
substantially all of its assets.
     (2) A “Takeover Transaction” shall mean (A) a merger or consolidation of
the Company with, or an acquisition of the Company or all or substantially all
of its assets by, any other corporation or entity, other than a merger,
consolidation or acquisition in which the individuals who were members of the
Board of Directors of the Company immediately prior to such transaction continue
to constitute a majority of the Board of Directors or other governing body of
the surviving corporation or entity (or, in the case of an acquisition involving
a holding company, constitute a majority of the Board of Directors or other
governing body of the holding company) for a period of not less than

 



--------------------------------------------------------------------------------



 



twelve (12) months following the closing of such transaction, or (B) one or more
occurrences or events as a result of which any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), becomes the “beneficial owner” (as such term is defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities.
     3. Effect on Other Agreements. The changes made by this Amendment to the
definitions of Change in Control and Takeover Transaction shall be given effect
whenever and wherever those terms are defined in other agreements and documents
by reference to the definitions contained in the Agreement.
     4. Effect on Agreement. The Agreement, as amended by the Amendment, is and
shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
date first set forth above.

                  “EXECUTIVE”       “COMPANY”    
 
                        NEWPARK RESOURCES, INC.    
/s/ Paul L. Howes
                                 
          (Signature)
               
 
               
Paul L. Howes
      By             /s/ Eric Wingerter    
 
               
          (Print Name)
          Name: Eric Wingerter    
 
          Title: Vice President    

2